DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 7, 9, 10, and 16-18 are currently pending. Claims 1-3, 7, 9, and 10 have been amended. Claims 17 and 18 have been added.
Claim Objections
Claims 7 and 18 are objected to because of the following informalities:
“one end” in line 2 of claim 7 should read “end”
“Farrad” in line 2 of claim 18 should read “Farad”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 7, 9, 10, and 16 are further rejected due to their dependency to claim 1.
Claim 1 recites the term “standardized power and data connector” in lines 2-3. It is unclear what makes a power and data connector “standardized.” Clarification is requested.
Claim 1 recites “a positive control…and a negative control” in lines 7-8. It is unclear what a positive control and a negative control are. Clarification is requested. For examination purposes, it is interpreted as the positive and negative charges of a capacitor.
Claims 17 and 18 recite “wherein the three capacitive sensors resolve to at least femto-Farad resolution [or] atto-Farad resolution.” It is unclear what it means for a capacitive sensor to “resolve.” It is also unclear what a femto-/atto-Farad resolution is. Furthermore, it is unclear what it means for a capacitive sensor to resolve to at least femto-/atto-Farad resolution. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 (US Pub No. 2016/0095541 – previously cited) in view of Rogers et al. ‘047 (US Pub No. 2020/0155047 – previously cited).
Regarding claim 1, Wang et al. ‘541 teaches a diagnostic sensor device (Fig. 2A microneedle array strip system 200 and Abstract, [0007], [0077]; Device is used for processing sensed signals to determine whether the detected analyte reflects a healthy or diseased state which is a diagnosis) comprising:
a planar substrate comprising an end configured to fit to be received by a standardized power and data connector, wherein the planar substrate is a monolithic semiconductor integrated circuit (Fig. 2A microneedle array strip system 200 and [0077]; System 200 includes a number of electrodes integrally connected via circuitry conductors 211 to a connector region 218 on a semiconductor chip, or flat flex cable (FFC), 210) that comprises exposed pads on the end for engagement with corresponding conductors of a socket of the connector (Figs. 2A, 2C show exposed pads of connector region 218 corresponding to the conductors of the connector socket) and three sensors operable to measure an analyte (Fig. 2A electrodes 202, 206, 207 and [0077]-[0078]).
Wang et al. ‘541 teaches all of the elements of the current invention as mentioned above except for wherein the three sensors are capacitive sensors are operable to measure a positive control and a negative control, as best understood by the Examiner.
Rogers et al. ‘047 teaches a diagnostic sensor device that includes sensors that may be electro chemical sensors that monitor capacitance ([0079]-[0080], [0384], [0392], [0403]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Wang et al. ‘541 to be capacitive sensors as Rogers et al. ‘047 teaches that this will create a device that can measure and characterize properties of biofluids in a manner that is versatile and can be tailored to a wide range of applications ([0006]).
Fig. 40 and [0503] of Rogers et al. ‘047 teaches that negative pressure is used to extract biofluids, such as sweat ([0340]). The negative pressure is interpreted as a negative control. Positive pressure may also be determined ([0414]), which is interpreted as positive control. The capacitive sensor of Rogers et al. ‘047 ([0079]-[0080], [0384], [0392], [0403]) includes a capacitor, which has a positive and negative end, that will measure the positive and negative pressures.
In the alternative, the modified Wang et al. ‘541 with the inclusion of the capacitive sensors of Rogers et al. ‘047, would include capacitors such that each capacitor would measure a positive and negative pressure or voltage.
Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, further in view of Gottlieb et al. ‘605 (US Pub No. 2014/0135605 – previously cited).
Regarding claim 2, Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region for each capacitive sensor.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor of Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, to include a layer of hydrophobic material as Gottlieb et al. ‘605 teaches that this would create a device that has strengthened conductive regions ([0055]).
Regarding claim 3, Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region for each capacitive sensor, and wherein the hydrophobic material comprises polyimide.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor of Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, to include a layer of hydrophobic material was Gottlieb et al. ‘605 teaches that this would create a device that has components that provide electrically insulating protective properties ([0086]).
Regarding claim 9, Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region surrounding the three capacitive sensors.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor device of Wang et al. ‘541 in view of Rogers et al. ‘047 , as applied to claim 1, to include a layer of hydrophobic material as Gottlieb et al. ‘605 teaches that this will aid in creating a device that can obtain more accurate determination of the actual analyte level in the patient ([0106]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, further in view of Lisogurski et al. ‘893 (US Pub No. 2014/0199893 – previously cited).
Regarding claim 7, Wang et al. ‘541 teaches wherein the one end is configured to fit into a 10-pin Universal Serial Bus (USB) connector socket or a 10-pin Flat Flexible Cable (FFC) socket (Fig. 2A FFC 210 has 10 black pins on connector region 218 and [0077]).
Wang et al. ‘541 in view of Rogers et al. ‘047 teaches all of the elements of the current invention as mentioned above except for wherein the device distal end is configured to fit into a 12-pin USB connector socket or a 12-pin FFC socket.
Lisogurski et al. ‘893 teaches a medical device including a medical connector to establish a communication between the medical device and a medical monitor according to a Universal Serial Bus (USB) standard (Abstract). The medical device includes a connection region. The connection region is part of a USB, which may have one or more pins ([0028], [0044]). Because the USB may have one or more pins, the USB may have 10 or 12 pins, which would still perform the same function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 12-pin USB connector socket of Lisogurski et al. ‘893 for the 10-pin USB connector socket of Wang et al. ‘541 as Lisogurski et al. ‘893 teaches that a USB may have one or more pins, as having either 10 or 12 pins would obtain predictable results, the predictable results being forming a connection between one device and another.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, further in view of Wang et al. ‘784 (US Pub No. 2010/0019784 – previously cited).
Regarding claim 10, Wang et al. ‘541 teaches wherein the interface comprises contacts for engaging as male components in female components of the conductors of the socket (Figs. 2A, 2C shows contacts 218 engaging as a male component inserted in a female component 219 of a non-proprietary data and power transfer standard which comprises a FFC socket, as indicated by the device 200 being a FFC, alternatively the receiving socket comprises a USB which also embodies a non-proprietary data and power transfer standard).
Wang et al. ‘541 in view of Rogers et al. ‘047 teaches all of the elements of the current invention as mentioned above except for an interface having engagement pads configured to overlap and engage the exposed pads.
Wang et al. ‘784 teaches the leads with pads 223-226 engage with contact pads 123-126 as shown in Figs. 9A, 9B and [0100]-[0103]. Contact pads 123-126 are overlapping and engaging contact pads 123-126, which are pads connected to the electrodes of the integrated circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor device of Wang et al. ‘541 in view of Rogers et al. ‘047 to include the interface having engagement pads as Wang et al. ‘784 teaches this will create an easy to use analyte sensor ([0005]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Rogers et al. ‘047 further in view of Wang et al. ‘784, as applied to claim 10, further in view of Kube et al. ‘835 (US Pub No. 2012/0184835 – previously cited).
Regarding claim 16, Wang et al. ‘541 in view of Rogers et al. ‘047 further in view of Wang et al. ‘784, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the interface comprises chamfered leading edges.
Kube et al. ‘835 a sensor head 1a that has lateral lead-in chamfers 6 that simply for a user the process of plugging-on a coupling part or simplify the plugging-on of a support part 7 as shown in Figs. 7, 8 during manufacture ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Wang et al. ‘541 in view of Rogers et al. ‘047 further in view of Wang et al. ‘784, as applied to claim 10, to include chamfered leading edges has Kube et al. ‘835 teaches that this would simplify the plugging-in of components.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, further in view of Macfarlane ‘240 (US Pub No. 2012/0169240).
Regarding claims 17 and 18, Wang et al. ‘541 in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the three capacitive sensors resolve to at least femto-Farad resolution or atto-Farrad resolution.
Macfarlane ‘240 teaches a PLL circuit could resolve around 1 femto-farad to detect movement. A microcontroller can be used to sense capacitances down to atto-farads to adjust to differing static capacitances ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three capacitive sensors of Wang et al. ‘541 in view of Rogers et al. ‘047 to include resolving to at least femto-Farad resolution or atto-Farrad resolution as Macfarlane ‘240 teaches this will aid in adjusting to differing static capacitances ([0089]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Wang et al. ‘541 and Rogers et al. ‘047 were previously used as part of the 35 U.S.C. 103 rejection in the Final Office Action mailed on 27 May 2022. However, the Examiner takes a new positioning using these two references to teach claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791